THE COURT.
Petitioner seeks the issuance of a writ of mandate directed to the respondent as Registrar of Voters of the County of Los Angeles, compelling him to accept and file petitioner’s declaration of candidacy and other documents relating thereto, as required by the election laws. Respondent, in his answer to the petition for the writ, alleges that petitioner has failed to specify the number-designated office for which he seeks to become a candidate. Respondent therefore asserts that he is not required nor authorized to accept and file petitioner’s declaration of candidacy.
The contentions advanced by petitioner are substantially the same as those advanced in the case of Steiger v. *774Collins, (S. F. No. 14684) ante, p. 634 [12 Pac. (2d) 426], opinion in which case has this day been handed down. On the authority of that decision, the application for a writ of mandate is denied.